DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species I, Figs. 1-4, claims 1-7 and 9-10 in the reply filed on March 29, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to meet the basic requirements of an Election of Species Requirement. Specifically, MPEP § 808 requires: Every requirement to restrict has two aspects: (A) the reason (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required, i.e., the reasons for insisting upon restriction therebetween as set forth in the following sections. This is not found persuasive because the two species disclosed in the specification are independent or distinct from each other and the searches of the two species are a serious burden on the examiner if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2022.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Howarter et al. (US Patent No. 9,106,950 B2).
In considering claim 10, Howarter et al. discloses all the claimed subject matter, note 1) the claimed detecting a state of the wireless communication by the image transmitting device is met by the transceiver 212 which may communicate with the transceiver 216 of the wireless adapter 202 using powerline communication or wireless communication (Figs. 1-2, col. 5, line 22 to col. 7, line 16), 2) the claimed 5Serial Number: 17/331,689ATTY DOCKET No: outputting a first control signal turning on a power of the image display device to the image display device, when detecting that the wireless communication is started is met by the powerline adapter 202 which may power and communicate a signal to the television (Figs. 1-2, col. 5, line 22 to col. 7, line 16), 3) the claimed receiving the image information transmitted from the image transmitting device is met by the transceiver 216 (Figs. 1-2, col. 5, line 22 to col. 7, line 16), and 4) the claimed outputting the received image information to the image display device is met by the televisions 118, 120 and 122 (Figs. 1-2, col. 4, lines 8-50).
Allowable Subject Matter
6.	Claims 1-7 and 9 are allowed.
The independent claims 1 and 9 identifies the uniquely distinct features: “a first output unit outputting the image information received by the wireless communication unit to the image display device; a second output unit outputting a control signal controlling a power of the image display device to the image display device; and a control unit detecting a state of the wireless communication by the image transmitting device, wherein 2Serial Number: 17/331,689ATTY DOCKET No: the control unit outputs a first control signal turning on the power of the image display device from the second output unit to the image display device, when detecting that the wireless communication is started”. The closest prior art, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
                                                    Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. (US Patent No. 11,170,277 B2) disclose display apparatus and control method thereof.
	Lin et al. (US Patent No. 10,827,212 B2) disclose image transmission equipment and image transmission method.
	Baba (US Patent No. 9,252,847 B2) discloses communication apparatus, method and storage medium for short range communication.
	Takahashi (US Patent No. 7,880,811 B2) discloses signal separation circuit and signal transmission circuit.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 6, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422